Nott, J.
The only ground for the prohibition in this case, was the want of a written lease. The magistrates in answer to the rule to show cause, merely certified their proceedings, and require the court to determine the question upon a view of these proceedings. They do not shew that there was any written lease, nor was it even pretended. Indeed the return was a tacit acknowledgment that the allegation in the suggestion was true. The prohibition, therefore, was properly granted; for magistrates have no such jurisdiction, except where there is a written lease. The motion must, therefore, be rejected.
Justices Grimke, Smith, Bay and Colcock concurred.